Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen G. Sullivan on 2/11/2021.

The application has been amended as follows: 
Claim 1.‎	
A cognitive load reducing platform, comprising:‎
one or more sensors that collect information about an environment as sensor ‎data; ‎
filters and summarizes the sensor data from the ‎one or more sensors into enhanced characterization data having a reduced amount of ‎data compared to the sensor data, the enchanced characterization data comprising a decluttered and enhanced line drawing or contextual icons with audio or haptic cues; ‎
one or more output devices comprising one or more of a visual display, a speaker or a haptic device to electronically communicate the enhanced ‎characterization data to a user in a high stress environment such that the enhanced ‎characterization data is provided to senses of the user and optimized to enhance the user’s ability to make informed decisions rapidly when operating in the high stress environment where cognitive abilities decline, ‎wherein at least one of the one or more sensors and at least one of the one or more ‎output devices comprise an assisted perception module worn by the user during an ‎incident; and
a command and control interface displayed on a display device remote from the ‎user to enable a person of authority to manage the incident and user by receiving and ‎displaying the enhanced characterization data from the assisted perception module, and ‎by transmitting data and commands back to the assisted perception module.‎
‎
‎‎Claim 14.‎	
A method comprising:‎
	collecting, using one or more sensors, information about an environment as ‎sensor data; ‎
executing, by one or more processors in communication with the one or more ‎sensors, one or more software-based cognitive enhancement engines that filters and summarizes the ‎sensor data from the one or more sensors into enhanced the enchanced characterization data comprising a decluttered and enhanced line drawing or contextual icons with audio or haptic cues; ‎
electronically communicating, using one or more output devices comprising one or more of a visual display, a speaker or a haptic device, the enhanced ‎characterization data to a user in a high stress environment such that the enhanced ‎characterization data is provided to senses of the user and optimized to enchance the user’s user’s ability to make informed decisions rapidly when operating in the high stress environment where cognitive abilities decline, ‎wherein at least one of the one or more sensors and at least one of the one or more ‎output devices comprise an assisted perception module worn by the user during an ‎incident; and
displaying a command and control interface on a display device remote from the ‎user to enable a person of authority to manage the incident and user by receiving and ‎displaying the enhanced characterization data from the assisted perception module, and ‎by transmitting data and commands back to the assisted perception module.‎
‎‎
‎Claim 25.‎	
A cognitive load reducing platform, comprising:‎
	an assisted perception module, comprising:‎
a thermal imaging camera (TIC) carried by a user in a high stress ‎environment to collect thermal images of an incident as sensor data; ‎
a processor coupled to the TIC, wherein the processor executes one or ‎more cognitive enhancement engines, including an edge enhancement engine, ‎the edge enhancement engine to process the thermal images into enhanced ‎characterization images that enhances edges of objects and declutters ‎information in the thermal images, the enhanced ‎characterization images further having corresponding contextual visual icons, wherein the processor is carried by the user or ‎is located at a remote server; and
a display unit in a line of sight of the user to electronically receive the ‎enhanced characterization images from the processor and to display the ‎enhanced characterization images as augmented reality images with the contextual visual icons to reduce a ‎cognitive load of the user; and
a command and control interface device located in proximity to the incident but ‎remote from the user, the command interface device in communication with the assisted ‎perception module to enable a person of authority to manage the incident and the user ‎by receiving and displaying the enhanced characterization data from the display unit, and ‎by transmitting data and commands back to the assisted perception module.‎
‎
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the terminal disclaimer the cited prior arts do not teach or suggest the features recited in claims 1-26, as follows: “ ... one or more output devices comprising one or more of a visual display, a speaker or a haptic device to electronically communicate the enhanced ‎characterization data to a user in a high stress environment such that the enhanced ‎characterization data is provided to senses of the user and optimized to enhance the user’s ability to make informed decisions rapidly when operating in the high stress environment where cognitive abilities decline, ‎wherein at least one of the one or more sensors and at least one of the one or more ‎output devices comprise an assisted perception module worn by the user during an ‎incident”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.